Citation Nr: 1414021	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-35 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for prostatic adenocarcinoma (excluding period(s) of temporary total evaluation).

3.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to January 1964, and from March 1964 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September 2010, October 2010, and December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board acknowledges that the September and October 2010 rating decisions did not formally adjudicate the issue of entitlement to a TDIU.  Further, TDIU was subsequently denied by a December 2013 rating decision, and the VA VBMS systems shows the Veteran's attorney submitted documentation disagreeing with that decision in January 2014.  However, the attorney asserted that there was no freestanding claim for TDIU, and that it was part of the PTSD claim.  The Board observes that this is consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Veteran has contended he is unemployable due to his PTSD.  Therefore, the Board finds that the TDIU claim is part of this appeal, and must be addressed in future adjudications thereof.

For the reasons detailed below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

The record reflects the Veteran has requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board, to include as part of his November 2012 Substantive Appeal.  The RO must schedule such a hearing.  See 38 C.F.R. §§ 20.700, 20.704.

The Board acknowledges that the Veteran was sent correspondence in December 2013 which stated his records would be transferred to the Board in time for his videoconference hearing.  His claims folder is currently with the Board.  However, the record available for the Board's review, to include the Virtual VA/VBMS system, does not show his videoconference hearing has been scheduled.  Therefore, to insure procedural due process in this case, a remand is required in order to ensure that this hearing is scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case. The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



